Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to papers filed on 04/06/2021.  Claims 1, 3-4, and 17 have been amended; claims, 6-7, cancelled. No claim has been newly added.  Accordingly, claims 1-5 and 8-20 are pending in the application and under consideration on the merit. 

Withdrawn Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection claims 1-5 and 8-20 based on a judicially created doctrine grounded over claims 1-20 of copending Application No. 16/497,537 (US’529) in view the terminal disclaimers filed on 04/06/2021.  The terminal disclaimers disclaim the terminal portion of any patent granted on this application which would extend beyond the expiration dates of Application number 16/497,537 has been reviewed and are approved.  The terminal disclaimers have been recorded.

Applicant’s arguments filed 04/06/2021 have been fully considered (see detail in response section), but they are not found persuasive. The present rejection is maintained from the office action dated 01/08/2021, but has been modified to address Applicant's amended claims of 04/06/2021. 

Claim Rejection under 35 U.S.C. 103 
 
Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al (“Fernandes”, WO 2015024078 A1, published February 26, 2015) in view of Samain et al (“Samain”, US 6039933 A, issued July 8, 2003) and Lem et al (“Lem”, non-paten literature, Personal Care, pp. 45-48; published July, 2014).
Applicant claims a cosmetic process for caring and/or conditioning hair comprising:
(i)    a step of mixing at least:
-    a first composition comprising one or more non-amino oxyethylenated silicones and one or more cationic surfactants, and
-    a second composition comprising water and one or more amino silicones, so as to obtain a final cosmetic composition, and then
(ii)    a step of applying the final cosmetic composition to the hair, the first composition comprising less than 10% by weight of water relative to the total weight of the first composition, the one or more non-amino oxyethylenated silicones being non-oxypropylenated.
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited method steps.
Fernandes is directed to process for cosmetic treatment, kit and composition (title).  Fernandes teaches the process for cosmetic treatment of keratin substances, comprising: (i) a step of mixing - a first cosmetic composition, preferably anhydrous, comprising one or more amino second cosmetic composition, advantageously aqueous, so as to obtain a final cosmetic composition; (ii) then a step of applying said final cosmetic composition to the keratin substances (claim 1 of Fernandes, read on the two-step process in the instant claim 1 and the weight% of water < 9% in the instant claims 1-2 and 16).  Fernandes also teaches that the first cosmetic composition comprises one or more multiblock polyoxyalkylenated amino silicones, including the silicones having formula (C), called "trimethylsilylamodimethicone", and (D) (structures shown below for clarity)

    PNG
    media_image1.png
    162
    399
    media_image1.png
    Greyscale
 ; 
    PNG
    media_image2.png
    150
    376
    media_image2.png
    Greyscale
 (claim 4 of Fernandes and page 6/47, read on the limitation of amino silicones in the 2nd composition in the instant claims 1 and 10).  Fernandes further teaches that first cosmetic composition comprises one or more cationic surfactants chosen from: quaternary ammonium salts having formula (la) or imidazoline quaternary ammonium salts having formula (Ib) (structures in claim 21 of Fernandes are below).                                              
    PNG
    media_image3.png
    70
    136
    media_image3.png
    Greyscale
  (1a); and 
    PNG
    media_image4.png
    97
    349
    media_image4.png
    Greyscale
 (the same structures as formula VI and VII in instant claims 1 and 6); in 1a the groups R8 to R11 may be identical or different, represent a linear or branched aliphatic group containing from 1 to 30 carbon atoms, or an aromatic group  (claim 21 of Fernandes, read on the limitations of quaternary ammonium salts in the instant cetyltrimethylammonium chloride (a halide) is one of the preferred quaternary ammonium salts (lines 2-5 on page 14, read on the limitations of a halide in the instant claims 3, and 17).  Additionally, Fernandes teaches that the first composition is mixed with the second composition, in a weight ratio first composition/second composition vary from 0.2 to 5 (claim 17 of Fernandes, read on the limitation of ratio in the instant claim 14) and the mixing step is conducted just prior to the application step (claim 18 of Fernandes, read on the limitations of the instant claim 15).  Furthermore, Fernandes teaches a kit comprising: a first cosmetic composition, and a second cosmetic composition, advantageously aqueous, that comprises 15% or more by weight of water relative to the total weight of said second composition (claim 21 of Fernandes, read on the limitation of kit and water in the instant claim 16).  
While teaching the compositions containing poly-oxyalkylenated amino silicone and quaternary ammonium salts, Fernandes does not expressly teach the non-amino oxyethylenated silicones as claimed.  These deficiencies are cured by Samain.   
Samain is directed to cosmetic compositions and a method for cosmetically treating keratin fibres including hair (abstract).  Samain teaches that the oxyalkylenated silicone are chosen from compounds of general formulae (VII), (VIII), (IX), (X) and (XI) (col. 13, read on the limitations non-amino oxyethylenated silicones in the instant claims 1, 3-4, and 16-17): 

    PNG
    media_image5.png
    146
    252
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    143
    250
    media_image6.png
    Greyscale
, where: R1 is identical or different, represents a linear or branched C1 -C30 alkyl radical (the same 1 as in the instant claims 3-4 and 17-18), R2 represents a radical -CcH2c-O-(C2H4O)a(C3H6O)b-R5 or a radical –Cc1H2c1-O-(C4H8O)a-R5; …
    PNG
    media_image7.png
    75
    240
    media_image7.png
    Greyscale
(col. 14, read on the compounds of general formulae (I), (II), (III), (IV) in the instant claims 3-4).  Samain also teaches that the oxyalkylenated silicone can also be chosen from silicones of following formula (XI): 
    PNG
    media_image8.png
    30
    363
    media_image8.png
    Greyscale
 (col.14 lines 59-67 to col.15 lines 1-10, read on the compounds of formula (V) in the instant claims 3-4).  Samain also teaches that the oxyalkylenated silicone or silicones can be present in the compositions in proportions of between 0.01 and 10% by weight with respect to the total weight of the composition (lines 25-28 of col. 16, encompassing the weight% in the instant claim 5).
Fernandes and Samain do not expressly teach which component(s) in the first composition or which component(s) in the second composition. However, it is inconsequential as evidenced by Lem, who teaches that silicones are available in numerous formats providing the formulator with endless possibilities to introduce luscious softness and shine to hair care products, luxurious texture to skin preparations with excellent spreading, long-lasting and protecting effects (1st para. of left-hand column on page 45).  Lem also teaches the types of emulsion at the disposal of ordinary skilled in the art (table 3 on page 46). Lem demonstrate that both phases A and B comprising one or more type of silicones (formulation 3 on page 47).  Therefore, it would have been obvious to choose the specific components, the type of emulsions, as well as formulations to achieve the effect desired, absent evidence to the contrary. 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the oxyalkylenated silicones taught by Samain as the 
Regarding the specific percentage in claims 5 and 16-18, MPEP 2144.05 IIA indicates that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  

Response to arguments 
Regarding the initial matter on pages 21-22/29 of the remarks, the examiner regrets mistaking the instant applicant with sister case 16/497,537.  However, the art applied addressed the correct claim limitations.  Thus, the rejection mailed 01/08/21 was valid.
Applicant’s arguments filed 04/06/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive. 
 Applicant argues that the base composition comprises at least one non-amino oxyethylenated silicone, at least one cationic surfactant, and less than 10% by weight of water and Fernandes is only there to dilute the first composition.
In response to this argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on the combination of Fernandes, Samain and Lem.
Applicant also argues that the additional tests provided with this Declaration demonstrate that the locks of hair treated with the process according to the present invention (with a non-oxypropylenated oxyethylenated silicone in the first composition) have a smoother touch and are lighter and shinier than the lock of hair treated with the comparative process (with a silicone which is both oxyethylenated and oxypropylenated in the first composition).
The argument based upon declaration under 37 CFR 1.132 filed 11/05/2020 by Chantal Jouy have been fully considered and it was deemed insufficient to overcome the rejection because the scope of declaration is not commensurate with that of claimed.
Claim 1, as written, requires one or more non-amino oxyethylenated silicones and one or more cationic surfactants in the first composition, water and one or more one or more amino silicones in the second composition in the composition.  Based on the specification, the term "polyol" or sugar alcohol means the following ([0170] is reproduced below for clarity).  The term polyol broadly embraces from ethylene diol, propylene diol (the diol in declaration) to polyether polyols (the structure on the left), polyester polyols (the structure in the middle), and Pentaerythritol (the structure on the right) shown below.

    PNG
    media_image9.png
    88
    283
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    98
    303
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    86
    224
    media_image11.png
    Greyscale

Propylene diol (propane-1,2-diol ) is a viscous, colorless liquid while pentaerythritol is a white solid; Soluble in methanol, ethanol, glycerol, ethylene glycol, formamide; insoluble in acetone, benzene, paraffin, ether, CCl4. 
[0170] For the purposes of the present invention, the term "polyol" means an organic compound constituted of a hydrocarbon-based chain optionally interrupted with one or more oxygen atoms and bearing at least two free hydroxyl groups (--OH) borne by different carbon atoms, this compound possibly being cyclic or acyclic, linear or branched, and saturated or unsaturated. 
Applicant is reminded that the claimed cosmetic process is a combination of compositions of one or more non-amino oxyethylenated silicones and one or more cationic surfactants, and a second composition comprising water and one or more amino silicones.  It is unclear which ingredient or compound in the declaration is a representation of the  one or more amino silicones.  Additionally, only one species of non-amino oxyethylenated silicone with one species of polyol (propylene glycol), which is not an essential element as claimed, is tested. Thus, the scope tested is not a sufficient representation of the entire invention.  As indicated previously, only one species of non-amino oxyethylenated silicone tested, is 14OE along with one specific diol (propylene glycol) and two specific quaternary ammonium salts, behenyltrimethyl ammonium methosulfate (synonym docosyltrimethyl ammonium methyl sulphate) and Cetyltrimethyl ammonium chloride.  Again, as written, the one or more polyol in claim 1 can be any polyols and the one or more quaternary ammonium salts in claim 1 can be any quaternary ammonium salt of formula (VI) and (IX).  According to MPEP 716.02(d), the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 
Applicant further argues that the cited art lacks the necessary direction or incentive to those or ordinary skill in the art to render a rejection under 35 USC 103 sustainable.  
In response, it would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the combination of one or more non-amino oxyethylenated silicones and one or more cationic surfactants with water and one or more amino silicones as taught by Samain as the particular ingredients for hair because all of the particular options identified by Samain are predictable solutions to the problem of hair care product, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options.  See MPEP 2143, part (I)(E). 

Applicant contested that all evidence must be considered in evaluating the non-obviousness of the invention.  Applicant is not required to provide data for every embodiment that falls with the scope of a claims. Also, please see Ex parte Treacy et al., Appeal 2011-008520, in USSN 11/931,434 (non-precedential); Conjuchem, LLC v. Amylin Pharmaceuticals, Inc., Appeal 2013-004331 (PTAB, November 25, 2013) (non-precedential); In re Kao et al., 639 F. 3rd 1057 (Fed. Circ. 2011) and In re Cescon, 474 F. 2nd 1331 (CCPA 1973).
In response, it is believed that all evidence and arguments have been fully considered.  Applicant should specifically and particularly pointed any deficiency.   In addition, arguments based upon case 11/931,434 is not persuasive because the synergistic effect is demonstrated with Ex parte Treacy et al. is not sufficient to overcome the rejection of record. 
For at least the above reasons the invention, as a whole, is prima facie obvious over the cited reference. 

CONCLUSION
No claim is allowed. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YANZHI ZHANG/Primary Examiner, Art Unit 1617